Fourth Court of Appeals
                               San Antonio, Texas
                                     April 12, 2016

                                  No. 04-15-00586-CV

                    Richard DOMINGUEZ and Mary Lou Dominguez,
                                   Appellants

                                            v.

                              CITY OF SAN ANTONIO,
                                     Appellee

                From the 73rd Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-07410
                    Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
    Appellee's second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to May 6, 2016.


                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court